




Exhibit 10.17














Employment Agreement
Republic of Singapore




[____Name____]

Singapore                        1

--------------------------------------------------------------------------------








Contents


Clause
Number




Heading
(NB, defined terms are set out in clause G5.3 on page 22 and following)




Page
4
 
 
 
 
 
 
A.
Commencement, term and ability to work
Commencement and term
Lawful authority to work
Visas, work permits,
Warranties relating to ability to perform duties and past employment
Competency to carry out duties
4
4
4
4
5
5
 
 
 
B.
Performance of duties
Location of employment
Requirement to work in other locations and for others
Assuming offices with Accenture and others
Flexibility requirements
General responsibilities
General duties
Conflicts of interest
Requirement not to perform duties
Change of title
Reporting lines
6
6
6
6
6
6
6
7
8
8
8
 
 
 
C.
Conditions of employment
Hours of work
Compensation and benefits
Payment of salary
Reimbursement of business expenses
Recovery of business expenses incorrectly reimbursed
Holiday / vacation entitlement
Payment of vacation entitlement on termination
Public Holidays
Parental leave
Sick leave and fitness for work
Insurances
Equity Ownership Guidelines
8
8
8
9
9
10
10
10
10
10
10
10
11
 
 
 
D.
Working at Accenture
Policies, practices and program
Standards of conduct and behaviour
Use of Accenture's facilities
Data protection
11
11
11
11
13
 
 
 
E.
Business Protection
Confidentiality
Ownership of intellectual property
Post-employment restrictions
Authority
14
14
14
17
17
 
 
 


Singapore                        2

--------------------------------------------------------------------------------




F.
Termination of Employment
Immediate termination by Accenture
Payments on immediate termination
Termination on notice by Accenture
Resignation
Payment in lieu of notice
Work arrangements during notice period
Commencing work with a third party
Resignation from offices and payment of debts
Suitable alternative employment
Return of Accenture property, Confidential Information, etc
17
17
18
18
18
18
18
19
19
20
20
 
 
 
G.
General Provisions
Entire agreement
Enforcement
Invalid or unenforceable provisions
Governing law
Interpretation
Exercise of discretion
Variation of this Agreement
Understanding of Agreement
21
21
21
21
22
22
25
25
25
 
 
 
 
Annexure A
Compensation Summary
1. Career Level
2. Cash Compensation
3. Global Management Committee Equity Programs
26
26
26
26
26
 
 
 
 
Annexure B
Post-Employment Restrictions
Definitions
Restrained Activities
Exceptions
Injunctive relief and other remedies
Severance
Waiver of Restrictions
Competitive Enterprises
Extension of scope of protection to Affiliates and Related Entities
27
27
27
30
31
31
31
32
32
32








Singapore                        3



--------------------------------------------------------------------------------




Employment Agreement


Date
[_____Date_____]
 
 
Parties
Accenture Pte Ltd (Accenture) of 250 North Bridge Road, #33-00, Raffles City
Tower, Singapore 179101
 
 
 
[_____Name _____]



The parties agree to the following terms and conditions:


(NB, defined terms are set out in clause G5.3 on page 22 and following)

--------------------------------------------------------------------------------

A.
Commencement, term and ability to work

Commencement and term
A1.1
From [_____date_____] (Commencement Date) your employment with Accenture will be
governed by the following terms and conditions and will continue until
terminated by you or Accenture in accordance with this Agreement. You are
appointed a Global Management Committee member. The term Global Management
Committee member is for internal and external use. However, Accenture may direct
you as to conditions on the use of this title, including through the issue of
guidelines, policies and procedures from time to time.

A1.2
You acknowledge that, notwithstanding the title "Global Management Committee
member”, nothing in this Agreement is intended to effect your appointment to the
position of a statutory officer of Accenture or any Affiliate. Any such
appointments shall be made separately, and you must not hold yourself out as a
statutory director of Accenture by reason of clause A1.1 above.

A1.3
Your service for all purposes with Accenture will be treated as continuous from
[_____date_____] with the exception of your eligibility for Singapore benefits
which starts on your commencement date in Singapore.

Lawful authority to work
A2
You warrant that you have lawful authority to work in the Republic of Singapore
and that you are not and will not be in breach of any legal obligation by
entering into this Agreement or by performing your duties under this Agreement.

Visas, work permits, licences etc.
A3.1
Your employment with Accenture is at all times conditional upon you obtaining
and retaining all necessary visas, work permits, licences, registrations, or
memberships (Work Authorisation) to enable you to lawfully reside and work in
the Republic of Singapore and fulfil the duties of your position. You are
obliged to inform Accenture immediately of the termination, expiry or any
variation of your Work Authorisation or of anything which could result in the
termination, expiry or any variation of your current Work Authorisation.


Singapore                        4

--------------------------------------------------------------------------------




A3.2
Your employment with Accenture is at all times conditional upon you passing, to
the satisfaction of Accenture, any previous employment and/or backgrounds checks
Accenture requires you to undertake before or during your employment.

A3.3
You agree that you are under a duty to co-operate with any requests to undergo
previous employment and background checks, whether made by Accenture, an
Affiliate or a client or prospective client, which are deemed reasonably
necessary by Accenture, subject to local legal requirements and Accenture
policies. These background checks may include, but are not limited to, security
checks, immigration status checks, criminal record checks, credit checks and
relevant regulatory requirements applicable in the sector in which you, or
Accenture, or any client for whom you undertake work, operate. You also agree
that you are under a duty to co-operate in attending any interviews required by
a client or prospective client before undertaking an assignment. You agree that,
given the nature of Accenture's business, it is reasonable for Accenture to
impose these duties. You also acknowledge that you may be asked, as a result of
client requirements or other business reasons, to undergo drug and alcohol
testing.

Warranties relating to ability to perform duties and past employment
A4.1
You warrant that you are not subject to any direct or indirect restrictions on
your ability to fully perform the duties of your position and will not be
breaching any obligation to a third party by entering into this Agreement or by
performing duties under this Agreement, including without limitation, any
unexpired post-termination restrictions such as non-competition or non-dealing
with customer restrictions which you owe to a former employer.

A4.2
You further warrant that at all times you will:

(a)
not, during your employment with Accenture, improperly use or disclose any
proprietary information or trade secrets of any former employers and that you
will not bring on to the premises of Accenture any documents (regardless of the
media on which those documents are contained) or any property belonging to your
former employers, their clients, or their prospective clients unless consented
to in writing by such employers;

(b)
immediately notify Accenture of any circumstances which a former employer, their
clients, or their prospective clients could claim would breach any other
post-employment restrictions (including but not limited to any confidentiality
obligations) you owe to a former employer; and

(c)
immediately notify Accenture where a former employer or third party alleges that
you have breached any post employment or other restriction (including but not
limited to any confidentiality obligations) you owe to that party and/or where
you are aware of any circumstances in which such allegation can be made.

Competency to carry out duties
A5
It is a condition of your employment that you are and continue to be competent
to properly carry out the duties of your position and that any representations
as to your qualifications, skills, experience, industry knowledge, business
influence,


Singapore                        5

--------------------------------------------------------------------------------




client contacts, and employment history made by you or a person on your behalf
are true and correct.

--------------------------------------------------------------------------------

B.
Performance of duties

Location of employment
B1
Your Accenture office location is in Singapore (Location of Employment) or such
other office of Accenture or any Affiliate or client as Accenture may require.

Requirement to work in other locations and for others
B2
Our business operates within an intensely competitive industry which is
continuously evolving throughout the world. To be successful in this
environment, it is critical that we are able to dedicate people with the right
skills to the right assignments. At any time during the term of this Agreement,
Accenture may at its discretion require you to travel, transfer or relocate away
from your normal home location. Accenture may also require you to perform duties
for Affiliates or Related Entities. It is a fundamental condition of your
employment that you make yourself available to travel, transfer, relocate and
perform duties for Accenture, its Affiliates or, where applicable, Related
Entities, on the basis set out above. Certain costs associated with travel,
transfer or relocation will be reimbursed in accordance with applicable travel
and expense policies.

Assuming offices with Accenture and others
B3
Accenture may from time to time require you to assume or resign from offices,
for example as a statutory director, with Accenture, its Affiliates or, where
applicable, Related Entities without further remuneration.

Flexibility requirements
B4
You are expected to perform a range of duties and also assume various
responsibilities from time to time at the discretion of Accenture. It is a key
requirement of your role as a Global Management Committee member that you will
remain flexible as to your function and duties during the course of your
employment. You cannot therefore assume that you will continue to perform a
particular function or role on a permanent basis. Accenture may change your
function or role at any time, which may include an increase or decrease in your
career level or level of responsibility under Accenture's Leadership Career
Model or any other career model used by Accenture.

General responsibilities
B5
You will be a leader of Accenture’s business and, as such, your general
responsibilities will include:

(a)
managing and supervising the provision of services to Accenture’s clients;

(b)
participating in the management and administration of Accenture, Accenture plc
and any Affiliate to the extent required;


Singapore                        6

--------------------------------------------------------------------------------




(c)
participating in business development activities in your area of expertise and
other areas of general importance to Accenture; and

(d)
maintaining the trust and confidence of other Accenture personnel and providing
leadership to any employees of Accenture for whom you are responsible.

General duties
B6.1
Your general duties to Accenture include duties to:

(a)
comply with lawful directions of the board of Accenture (the Board), its
delegates or such other person or group which Accenture, Accenture plc or an
Affiliate may nominate from time to time – these directions may take a number of
forms including specific directions to you or a group of managing directors, and
may also include the standing directions set out in Accenture’s policies,
directions, rules or regulations (as amended by Accenture from time to time),
which can be found on the Accenture Policies website on the Portal including,
without limitation, Accenture's Code of Business Ethics and the obligation to
promote respect in the workplace, and Accenture's policies on Respect for the
Individual (AP 85) Meritocracy (AP 78) and Reporting Unlawful or Unethical
Activity and Prohibition against Retaliation (AP 301);

(b)
act in the best interests of Accenture, Accenture plc and its Affiliates at all
times;

(c)
use your best endeavours to promote the business interests of Accenture,
Accenture plc and its Affiliates at all times;

(d)
devote your full time, attention, and skill to the business and affairs of
Accenture, Accenture plc and any Affiliate for which you are required to perform
duties, and on an exclusive basis, provided that this does not prevent you from
holding up to 5% of the securities in a company which is quoted on any
recognised stock exchange;

(e)
refrain from directly or indirectly carrying on or being engaged, concerned or
interested in any other business, trade or occupation without Accenture’s or
Accenture plc's written consent;

(f)
fully report to Accenture all business opportunities which may advantage
Accenture, Accenture plc or any Affiliate and any significant threats to the
business of Accenture, Accenture plc or any Affiliate as soon as they come to
your attention;

(g)
fully and truthfully answer any questions asked by Accenture relating to your
employment; and

(h)
comply with any performance standards or training requirements issued by
Accenture, Accenture plc or its Affiliates from time to time and participate in
all performance reviews.

B6.2
You acknowledge that you will act at all times in good faith and comply with the
lawful instructions, regulations and policies of Accenture and use your best


Singapore                        7

--------------------------------------------------------------------------------




endeavours to promote the interests of Accenture and its Affiliates and Related
Entities.
Conflicts of interest
B7.1
You must not undertake any activity (including unpaid work) which may either
compromise or give rise to a potential or actual conflict with either your
duties or responsibilities under this Agreement or the business interests of
Accenture, Accenture plc or any Affiliate. You must immediately and fully
disclose in writing any potential or actual conflict of interest. You must
comply with any policies relating to conflicts of interest, insider trading,
external directorships, dual employment, codes of business ethics or codes of
conduct published by Accenture from time to time including, without limitation,
Accenture's Policy on Family and Personal Working Relationships (AP 1100) and
other codes or policies published on Accenture’s policies website on the Portal,
which may be amended from time to time.

B7.2
You confirm that you do not, at the time of entering into this Agreement, serve
as an officer or director of any publicly traded company, or private company
that engages in for-profit activities, or other company or organisation whose
primary function is the lobbying of political causes or political advocacy, or
any company or organisation where you are represented as a representative of
such company or organisation, other than as permitted by Accenture's policy on
Board Positions (AP 94). You have a continuing obligation to advise Accenture of
any change to the confirmation given by way of this clause.

B7.3
You will inform Accenture immediately of any act or omission of yours which
constitutes a breach of this Agreement, and any act or omission of any other
employee, member of staff, client or supplier of which you become aware and
which constitutes or might reasonably constitute a breach of the duties owed by
that party including but not limited to breaches of Accenture's Code of Business
Ethics or policies.

Requirement not to perform duties
B8
Accenture may at its discretion require you to refrain from performing some or
all of your day-to-day responsibilities for any length of time on full pay if it
regards it to be in its best interests to do so.

Change of title
B9
At any time during the term of this Agreement, Accenture may at its discretion
change your title without affecting the other terms of this Agreement.



Reporting lines
B10
At any time during the term of this Agreement, Accenture may at its discretion
change your reporting line or lines without affecting the terms of this
Agreement.

--------------------------------------------------------------------------------

C.
Conditions of employment

Hours of work
C1
The standard working week for Accenture Leadership is 40 hours per week Monday
to Friday. You also agree to work additional hours, beyond the standard


Singapore                        8

--------------------------------------------------------------------------------




working week, which are reasonably necessary for you to properly fulfil your
duties and responsibilities as a Global Management Committee member and in order
to comply with Accenture’s commitment to the highest standard of professional
performance. Your compensation represents payment for all those hours so worked.
You agree that these hours are reasonable and that you will be available to work
these hours.
Compensation and benefits
C2.1
Your compensation is set out in Annexure A (Compensation Summary). Your
compensation may change from time to time at the discretion of Accenture.
Accenture policies on Global Management Committee member and/or Managing
Director compensation may be reviewed by Accenture at its discretion at any time
to suit its business needs. You should not expect to receive the same
compensation or benefits each financial year nor should you expect to receive
commensurate or increased compensation or benefits. Your compensation will be
subject to statutory deductions (including all applicable taxes).

C2.2
Where you contribute to the Central Provident Fund (CPF), the amounts set out in
the Compensation Summary shall include your contribution to the CPF in
accordance with the Central Provident Fund Act (Cap. 36) (CPF Act). The amounts
set out in the Compensation Summary do not include Accenture's employer
contributions to the CPF. Accenture's contributions to the CPF shall be paid for
by Accenture.

C2.3
Where you have not contributed to the CPF previously but subsequently are
required to contribute to the CPF as required by Singapore Government
legislation (such as when an employee becomes a Permanent Resident of
Singapore), clause C2.2 will apply from the time when you are legally required
to make contributions to the CPF.

C2.4
Where your compensation includes any bonus element, Accenture retains a sole,
absolute and unfettered discretion as to whether or not to pay a bonus amount
and, if a decision to pay a bonus amount is made, as to what the amount of the
bonus will be. You will not have any vested or accrued right to any bonus
amount. The terms of this paragraph will not be affected by any policy, program
or practice of Accenture or any Affiliate and will not be affected by any other
express or implied term. In addition. All compensation, including bonus amounts,
to be paid to you with respect to periods you are considered an “executive
officer” of Accenture plc for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, under the United States federal securities laws, shall
be awarded only with the approval of the Compensation Committee of the Board of
Accenture plc or other applicable governing body (the Compensation Committee),
to be granted in its sole discretion.

C2.5
You agree that Accenture has the right at any time during your employment, or in
any event on termination of your employment, to make deductions from your salary
or other sums due to you in respect of all monies howsoever arising which are
owed by you to Accenture and/or to any of Accenture's suppliers and/or to any
benefits provider, (including but not limited to overpayment of salary or
over-reimbursement of expenses, holiday taken in excess of your holiday
entitlement, the cost of repairing/replacing damaged or lost property of
Accenture caused by you, any expenses owing by you to Accenture, and any amounts
owing by you in relation to any credit or charge card provided to you through
Accenture). You


Singapore                        9

--------------------------------------------------------------------------------




agree to enter into any further agreement required to give effect to this clause
in a particular instance.
C2.6
You agree that at all times you are personally responsible for compliance with
all relevant taxation laws and for payment of personal taxes in Singapore and in
any other relevant jurisdiction. As a member of the Global Management Committee,
Accenture will pay for tax return preparation services, up to a maximum amount
as specified in relevant policy. In addition, Accenture, at its sole and
absolute discretion, will pay for reasonable tax consulting expenses for the
purpose of responding to any inquiries from tax authorities.

C2.7
In addition to the foregoing, Accenture shall procure housing for you in
Singapore, and shall pay the cost thereof on your behalf as part of your
compensation in connection with relocation to Signapore. You will be directly
responsible for utility and related expenses and payment of income tax or other
taxes in connection with this housing allowance.

Payment of salary
C3
Your salary for each calendar month will be paid by equal monthly instalments
directly into a bank account nominated by you. Accenture may change the dates
and timing of these instalments at its discretion.

Reimbursement of business expenses
C4
You will be reimbursed for business expenses properly incurred by you in the
course of the performance of your duties as a Global Management Committee
member, provided that:

(a)
you comply with any policy issued by Accenture relating to expense limits and
expense reimbursements; and

(b)
you provide all expense statements, receipts or any other supporting
documentation that Accenture may require.

Recovery of business expenses incorrectly reimbursed
C5
You agree to repay to Accenture on demand any amount incorrectly reimbursed to
you and you consent to Accenture, at its election, setting-off the amount of any
such reimbursement against the payment of future expenses to be reimbursed to
you.

Holiday / vacation entitlement
C6
You will be entitled to vacation of 20 working days (accrued over time) during
the year beginning 1 September each year (Year). Vacation accrual and treatment
of unused vacation at the conclusion of the Year shall be in accordance with
Accenture policies. The accrual of vacation entitlement beyond 20 days, which
includes public holidays, shall cease if you are absent from work for a period
which exceeds 3 months.

Payment of vacation entitlement on termination
C7
Upon cessation of your employment, you will receive payment in respect of any
vacation entitlement which has accrued but which has not been taken. In the
event that you have taken vacation in excess of your accrued entitlement, then


Singapore                        10

--------------------------------------------------------------------------------




the appropriate deduction will be made from remuneration or from other sums due
to you as a result of your employment.
Public Holidays
C8
You are entitled to take the statutory public holidays of the Republic of
Singapore without deduction from remuneration. You may be required to work on a
statutory public holiday without additional remuneration.

Parental leave
C9
You will receive parental leave in accordance with relevant legislation and
Accenture policies after the birth or adoption of a child.

Sick leave and fitness for work
C10.1
In the event that you are unable to carry out your duties by reason of illness
or injury, you may take sick leave in accordance with Accenture's policies as
amended from time to time.

C10.2
You agree to submit to any reasonable request of Accenture to attend a medical
assessment at Accenture's cost for the purposes of determining your fitness for
work from time to time, and consent to the result of such assessment being
disclosed to Accenture for such purpose.

Insurances
C11
In addition to your compensation, Accenture currently provides an insurance
program. Certain conditions or exclusions may apply. Accenture's insurance
program, including the types of insurance and the terms on which they are
provided, may change from time to time or cease to exist. You should review the
terms of the relevant insurance policy and obtain legal advice before placing
any reliance on coverage under any insurance policy. You agree that Accenture
makes no representations or warranties, express or implied, about coverage under
any insurance policy.

Equity Ownership Guidelines
C12.1
You are also required to comply with Accenture's Equity Ownership requirements
for the Global Management Committee, as set out in AP 1052.

C12.2
Accenture may change any minimum holding requirements set out in AP 1052 at any
time.

--------------------------------------------------------------------------------

D.
Working at Accenture

Policies, practices and programs
D1.1
Accenture, Accenture plc and its Affiliates have various policies, practices,
programs, rules, regulations and directions in place from time to time which may
impact on your employment. Some of these policies, practices, programs, rules,
regulations and directions are referred to in this Agreement. These policies,
practices, programs, rules, regulations and directions constitute directions of
Accenture and you are required to comply with them. Failure to comply with such
directions may lead to disciplinary action up to termination of employment.


Singapore                        11

--------------------------------------------------------------------------------




The policies, practices, programs, rules, regulations and directions of
Accenture, Accenture plc and its Affiliates do not bind Accenture, Accenture plc
or its Affiliates unless they expressly state otherwise. They operate at the
sole and absolute discretion of Accenture, Accenture plc and its Affiliates and
no express or implied term operates to limit that discretion. They may be
cancelled, varied, or replaced by Accenture, Accenture plc or its Affiliates at
any time without notice to you.
D1.2
You are required to comply with Accenture's policies on investment and share
trading, including the policy on buying and selling securities (AP 1216),
restricted persons trading (AP 0590), and personal investments (AP 0076). Where
applicable, you may be notified of and required to comply with any policy a
client may have regarding investments. You are also required to comply with
Accenture's policies on contact with public officials (AP 1221) and business
intermediaries (AP 1327).

D1.3
To the extent that this Agreement refers to policies, you acknowledge that you
have been or will be provided with access to such policies, and you undertake to
read these policies and any updates to these policies when notified.

Standards of conduct and behaviour
D2
You are required to comply with appropriate standards of conduct and behaviour
at all times and to act in a manner which will not bring Accenture, Accenture
plc or any Affiliate into disrepute. For the avoidance of doubt, this includes
conduct outside of work.

Use of Accenture's facilities
D3.1
Accenture may provide you with access to certain facilities, including email and
internet services, computer systems, mobile and landline telephone, and
facsimile machines. These facilities are provided for business use and as a
necessary part of its business, Accenture uses (or engages third parties to use)
various forms of surveillance technology at each of its premises, and in respect
of its property, equipment and computer systems. At all times and for all
purposes associated with Accenture's business, you agree that Accenture (or
other persons authorised by Accenture, including internal and external auditors)
may access or monitor the use of Accenture's computers, communication or network
connected devices, printers, email and network services, internet connections,
computer systems, computer logs and other electronic records, databases,
backups, as well as any employee owned equipment used to conduct Accenture's
business during the course of your employment.

These purposes include, but are not limited to the following purposes:
(a)
to prevent, investigate or detect unauthorised use of Accenture’s devices and
technology including to monitor compliance with the “Acceptable Uses” described
in Accenture’s Acceptable Use of Information, Devices and Technology Policy (AP
57) on Accenture’s policies website on the Portal;

(b)
to prevent or detect the commission or possible commission of a criminal
offence, alleged gross misconduct, gross negligence or breach of any Accenture
policy;


Singapore                        12

--------------------------------------------------------------------------------




(c)
to detect any instance of illegal, and /or unlicensed software installations;

(d)
to ensure that Accenture’s systems are operating effectively and to perform
disaster recovery activities or otherwise locate or retrieve data;

(e)
to compile a complete inventory of devices and technology;

(f)
to comply with law or with a court order or demand from any regulatory or other
competent body;

(g)
to safeguard the environment in which users carry out their responsibilities,
and to protect users’ own interests and those of Accenture, any Affiliate’s, any
Alliance Entities and/or their customers;

(h)
for quality control or training purposes;

(i)
to maintain business continuity in the event of an employee’s absence or
termination;

(j)
to detect the risk of inadvertent loss of Accenture Personal Data or Third Party
Data (as defined in clause D4.2), Accenture’s or any Affiliate’s or any Alliance
Entity's or any of their client’s intellectual property or Confidential
Information (as defined in clause G5.3) or other sensitive information;

(k)
in case of reasonable suspicion to investigate and address illegal or wrongful
behaviour by you or any other employee of Accenture or any Affiliate or any
Alliance Entity; and

(l)
to manage or terminate an employment relationship with you.

Although auditing and inspection of surveillance data may only occur on an
intermittent basis, monitoring activities are continuous and ongoing.
D3.2
Any data or records collected, created or obtained by Accenture as part of any
workplace, equipment and system surveillance may be:

(a)
used or disclosed by Accenture or its authorised representatives for any purpose
stated above at clause D3.1 and any purpose relating to or arising out of the
conduct of its business, including, without limitation, any investigation,
disciplinary process, claim, defence or any other dispute or litigation process;
and

(b)
provided to third parties, including any contractors of Accenture, regulatory
authority, or the police where required or permitted by applicable law.

D3.3
You acknowledge that you will comply with Accenture's Acceptable Use of
Information, Devices and Technology Policy (AP 57) on Accenture’s policies
website on the Portal, which Accenture may change from time to time. In the
event that there is any inconsistency between the terms of the policy and the
terms of this Agreement, the latter will prevail. You must not use the
facilities to access, download, copy, circulate, distribute, send, receive or
otherwise communicate inappropriate or unlawful material, including but not
limited to:


Singapore                        13

--------------------------------------------------------------------------------




(a)
hateful or abusive material;

(b)
defamatory material;

(c)
offensive material;

(d)
material which would offend anti-discrimination and/or harassment laws;

(e)
material, the copying or dissemination of which would amount to a breach of
copyright or other intellectual property laws; or

(f)
pornography,

and you must actively discourage anyone else from sending you this type of
material.
Data protection
D4.1
You must comply with Accenture's data privacy policies including AP 90 (the
Policy) a copy of which is available on the Accenture policies website.

D4.2
In this clause D4:

(a)
Personal Data means any information relating to an identified or identifiable
natural person; an identifiable person is one who can be identified, directly or
indirectly, in particular by reference to an identification number or to one or
more factors specific to his physical, physiological, mental, economic, cultural
or social identity;

(b)
Personal Data includes both Accenture Personal Data (any personal data
controlled by Accenture, any Affiliate or Related Entity, that is held and
processed by Accenture for its own business purposes) and Third Party Data (any
personal data controlled by a client, supplier or other third party that is held
and processed by Accenture); and

(c)
references to information “relating to you” or “about you” include references to
information about third parties such as your spouse and children (if any) which
you provide to Accenture on their behalf.

D4.3
You must not access, use, disclose or retain Personal Data held in connection
with any client or fellow employee except in the proper and lawful performance
of your job role pursuant to the provisions of the Policy and in accordance with
all legal requirements. Any infringement may result in disciplinary action.

D4.4
You acknowledge that you have read the Policy and you consent to the collection,
use, disclosure and processing of Personal Data relating to you in accordance
with the Policy and Accenture’s normal business practices as listed in the
Policy. In particular, you consent to:

(a)
the part of the Policy which deals with the processing of sensitive information
about you, to the limited extent necessary for legitimate business purposes and
permitted by applicable law;

(b)
the transfer worldwide of Personal Data, including sensitive information, held
about you by Accenture to other employees and offices of


Singapore                        14

--------------------------------------------------------------------------------




Accenture’s worldwide organisation for the purposes listed in the Policy and to
third parties where disclosure to such third parties is required in the normal
course of business, and for the purposes, described in the policy; and
(c)
the posting of any photographs (and ancillary information which you have
provided) on any Accenture web-site or office directory for the purpose of
making your personal profile accessible to Accenture’s employees and clients and
other contacts, and you consent to the information and photograph being used for
security identification (with a spare copy of your photograph stored in case you
lose your security pass), acknowledging that this may involve the transfer of
the information and photograph to any country in the world in the context of the
normal course of business of Accenture.

--------------------------------------------------------------------------------

E.
Business Protection

Confidentiality
E1.1
You must not make use of, divulge or communicate to any person, company,
business entity or other organisation (except in the proper performance of your
duties of employment or otherwise with proper authority) any of the trade
secrets or other Confidential Information of, or relating to, the business and
finance affairs of Accenture or any Affiliate or Alliance Entity or any of their
clients or suppliers.

E1.2
You must also use your best endeavours to prevent the unauthorised use, copying
or disclosure of Confidential Information (as that term is defined in clause
G5.3 below) by third parties or other colleagues. If you suspect any misuse or
loss of Confidential Information, you must immediately notify Legal and Global
Asset Protection (ASOC hotline) and assist Accenture or any Affiliate or any
Related Entity in any investigation and/or proceedings taken by Accenture or any
Affiliate or any Related Entity for alleged loss or misuse.

E1.3
The obligation of confidentiality will continue to apply without limit of time
after the termination (for whatever reason) of your employment, but does not
apply to any disclosures required by law or to any information or documents
which are in the public domain (other than by way of an unauthorised
disclosure). From time to time during your employment, in limited circumstances,
as a condition to working on a particular client engagement or business
opportunity with which Accenture, an Affiliate or a Related Entity is involved,
you may be required to enter into a specific non-disclosure agreement regarding
Confidential Information pertaining to such engagement or opportunity.

E1.4
You agree that any breach of the clauses above may not adequately be compensated
by an award of damages and any breach will entitle Accenture, in addition to any
other remedies available at law or in equity, to seek an injunction to restrain
you from committing any breach (or continuing to commit any breach).

E1.5
You acknowledge that you will comply with Accenture's Confidentiality Policy (AP
69) Data Privacy Policy (AP 90) and Data Management Policy (AP 1431)


Singapore                        15

--------------------------------------------------------------------------------




on Accenture's policies website on the Portal, and that you will comply with the
obligations set out therein, which may be amended from time to time.
Ownership of intellectual property
E2.1
You acknowledge that it is the intention of both parties that all Employment
IPRs, Employment Inventions and all materials embodying them will belong to
Accenture. The following clauses set out the mechanism by which this will be
achieved. The terms "Employment IPRs", "Employment Inventions", "Inventions" and
"Intellectual Property Rights" are all defined in clause G5.3 below.

E2.2
All Employment IPRs, Employment Inventions and all materials embodying them
shall automatically belong to Accenture to the fullest extent permitted by law.
To the extent that they do not vest in Accenture automatically, you hold them in
trust for Accenture.

E2.3
To the extent that legal title in any Employment IPRs or Employment Inventions
does not vest in Accenture by virtue of clauses E2.1 and E2.2 above, you agree
that, immediately upon creation, such Employment IPRs and Employment Inventions
will be assigned to Accenture by way of future assignment to the fullest extent
permitted by law.

E2.4
To the extent that legal title in any Employment IPRs or Employment Inventions
does not vest in Accenture by virtue of clause E2.2 or cannot be assigned to
Accenture by virtue of clause E2.3, you agree, immediately on creation of such
rights and Inventions, to offer to Accenture in writing a right of first refusal
to acquire them on arm's length terms to be agreed between the parties. If the
parties cannot agree on such terms within 30 days of Accenture receiving the
offer, the dispute shall be determined by the appointment of a single expert to
be agreed between the parties. The expert's decisions shall be final and binding
on the parties in the absence of manifest error, and the costs of arbitration
shall be borne equally by the parties. The parties will be entitled to make
submissions to the expert and will provide (or procure that others provide) the
expert with such assistance and documents as the expert reasonably requires for
the purpose of reaching a decision. You agree that the provisions of this clause
E2 shall apply to all Employment IPRs and Employment Inventions offered to
Accenture under this clause E2 until such time as Accenture has agreed in
writing that you may offer them for sale to a third party.

E2.5
You acknowledge that, because of the nature of your duties and the particular
responsibilities arising from the nature of your duties, you have, and shall
have at all times while you are employed by Accenture, a special obligation to
further the interests of Accenture.

E2.6
You agree:

(a)
to give to Accenture full written details of all Employment Inventions promptly
on their creation;

(b)
at Accenture's request and in any event on the termination of your employment to
give to Accenture all originals and copies of correspondence, documents, papers
and records on all media which record or relate to any of the Employment IPRs or
Employment Inventions;


Singapore                        16

--------------------------------------------------------------------------------




(c)
not to attempt to register any Employment IPR or patent any Employment Invention
unless requested to do so by Accenture;

(d)
not to transfer, license or assign, any Employment IPRs or Employment Inventions
to any third party nor purport or attempt to do the same;

(e)
not to contest Accenture's or an Affiliate's exclusive, complete and
unrestricted ownership in and to the Employment IPRs, Employment Inventions
and/or any Intellectual Property Rights therein, nor claim any adverse rights
therein; and

(f)
to keep confidential each Employment Invention unless Accenture has consented in
writing to its disclosure by you.

E2.7
You waive all your present and future moral rights which arise under applicable
laws, and all similar rights in other jurisdictions relating to any copyright
which forms part of the Employment IPRs, and agree not to support, maintain or
permit any claim for infringement of moral rights in such copyright works.

E2.8
You acknowledge that, except as provided by law, no further remuneration or
compensation other than that provided for in the Agreement is or may become due
to you in respect of your compliance with this clause E2. This clause E2 is
without prejudice to your rights under applicable laws.

E2.9
You undertake to use your best endeavours to execute all documents and do all
acts both during and after your employment by Accenture as may, in the opinion
of Accenture, be necessary or desirable to vest the Employment IPRs in
Accenture, to register them in the name of Accenture and to protect and maintain
the Employment IPRs and the Employment Inventions. Such documents may, at
Accenture's request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs.
Accenture agrees to reimburse your reasonable expenses of complying with this
clause E2.9.

E2.10
You agree to give all necessary assistance to Accenture to enable it to enforce
its Intellectual Property Rights against third parties, to defend claims for
infringement of third party Intellectual Property Rights and to apply for
registration of Intellectual Property Rights, where appropriate throughout the
world, and for the full term of those rights.

E2.11
You hereby irrevocably appoint Accenture to be your attorney in your name and on
your behalf to execute documents, use your name and do all things which are
necessary or desirable for Accenture to obtain for itself or its nominee the
full benefit of this clause E2. You acknowledge that a certificate in writing,
signed by any director or the secretary of Accenture, that any instrument or act
falls within the authority conferred by this Agreement shall be conclusive
evidence that such is the case so far as any third party is concerned. You will,
upon request by Accenture, execute any further document required to give a power
of attorney for the purposes of any applicable law, in order to give effect to
this clause E2.11.

E2.12
You warrant that you will:

(a)
not infringe any Intellectual Property Rights belonging to Accenture or any
Affiliate or any Related Entity or their clients or suppliers;


Singapore                        17

--------------------------------------------------------------------------------




(b)
not use any Intellectual Property Rights belonging to third parties in the
course of creating any work product for or on behalf of Accenture or any
Affiliate (Work Product), without having first procured a licence to use such
Intellectual Property Rights on terms acceptable to Accenture. To the extent
that you use, or otherwise incorporate, in any Work Product, any Intellectual
Property Rights owned by you, you hereby grant to Accenture a worldwide,
perpetual, irrevocable, royalty-free, sub-licensable and assignable licence to
use such Intellectual Property Rights; and

(c)
disclose to Accenture in writing prior to the Commencement Date, all details
pertaining to any Intellectual Property Rights owned by you or Inventions
created, invented, designed, developed, contributed to or improved by you prior
to your employment by, or appointment to your status as a Managing Director of
Accenture, that are relevant to or implicated by such employment or status
(Prior Works). If this clause E2 is suspended for any period of time (“Suspended
Period”), you agree that any Intellectual Property Rights or Inventions created
during such Suspended Period shall be considered Prior Works for purposes of
this Agreement. For the avoidance of doubt, you acknowledge that this clause
E2.12(c) does not require you to disclose any proprietary information,
Intellectual Property Rights, Confidential Information or trade secrets of any
former employer or other third parties.

E2.13
The provisions of this clause E2 shall survive after the expiry or termination
of your employment for any reason.

E2.14 Nothing in this Agreement is intended to or should be interpreted as
diminishing any rights and remedies Accenture or any Affiliate has under any
applicable law in relation to the protection of Intellectual Property Rights or
Inventions.
Post-employment restrictions
E3.1
You must comply with the post-employment restrictions which are set out in
Annexure B to this Agreement (Post-Employment Restrictions).

E3.2
You acknowledge that the compensation package set out in Annexure A incorporates
consideration for the Post-Employment Restrictions.

E3.3
You acknowledge that, during your employment, you:

(a)
have or will become possessed of Confidential Information regarding the business
of Accenture, Accenture plc, the Affiliates, the Related Entities and their
clients, and customers; and/or

(b)
have developed or will develop influence over the clients, customers, employees,
contractors and suppliers of Accenture, Accenture plc and its Affiliates, and
where applicable Related Entities,

and agree that the Post-Employment Restrictions are reasonable and necessary for
the protection of the business of Accenture.

Singapore                        18

--------------------------------------------------------------------------------




Authority
E4.1
You are not authorised to enter into any contract or similar commitment or to
sign any document in the name of or on behalf of Accenture, Accenture plc or any
Affiliate and are excluded from doing so unless authorised to do so by the Board
or the relevant board of directors of Accenture plc or any Affiliate or any
nominee or designee of that board.

E4.2
Unless authorised in accordance with the previous clause, you agree that the
designation “Global Management Committee member” or any other title approved by
Accenture, Accenture plc or any Affiliate for use by you does not confer on you
any authority to bind Accenture, Accenture plc or any Affiliate and you will not
make any representations (express or implied) to third parties that you have
such authority.

--------------------------------------------------------------------------------

F.
Termination of Employment

Immediate termination by Accenture
F1
Accenture may immediately terminate your employment by notice to you in writing
if you at any time:

(a)
commit any serious or persistent breach of this Agreement or engage in gross
misconduct including, without limitation, intentional disobedience,
inappropriate conduct or behaviour, dishonesty, serious or persistent breach of
duty or serious or persistent neglect;

(b)
materially breach this Agreement, and, where this breach is capable of being
remedied, you do not remedy the breach within five days after receiving notice
from Accenture specifying the breach;

(c)
commit an act of bankruptcy, are declared bankrupt or enter into any composition
or arrangement with or make any assignment of your property in favour of your
creditors generally; or

(d)
commit a crime or other civil wrong, which, in the opinion of Accenture, will
detrimentally affect the business or reputation of Accenture or any Affiliate or
will materially undermine your ability to properly perform your duties.

Payments on immediate termination
F2
If your employment is terminated under clause F1, Accenture will not be obliged
to provide to you any benefits other than the following:

(a)
any accrued salary to which you are entitled on the date of termination; and

(b)
any amount to which you are entitled under legislation in respect of leave.

Termination on notice by Accenture
F3
Subject to clause F5 below, Accenture may terminate your employment by giving
you 4 months' notice. This right will not be affected or limited by any policy
or practice adopted by Accenture at any time.


Singapore                        19

--------------------------------------------------------------------------------




Resignation
F4
You may at any time and for any reason resign by giving 4 months' written notice
to Accenture.


Singapore                        20

--------------------------------------------------------------------------------




Payment in lieu of notice
F5
Accenture may in its discretion pay you the equivalent amount of base
compensation in lieu of all or part of any notice period relating to the
termination of your employment under this Agreement.

Work arrangements during notice period
F6.1
Where you are required to work out a period of notice under this clause F,
Accenture may direct you during some or all of the notice period:

(a)
not to attend the offices of Accenture;

(b)
not to contact or have any Communication with the clients of Accenture, any
Affiliate or Alliance Entity;

(c)
not to contact or have any Communication with any employee, contractor,
consultant, or officer of Accenture, Accenture plc or any Affiliate or Alliance
Entity in relation to the business of Accenture or the Affiliate or Alliance
Entity;

(d)
not to perform the duties of your position or become involved in any aspect of
the business of Accenture, Accenture plc or any Affiliate or Alliance Entity;

(e)
to perform the duties of your position from home;

(f)
to assist Accenture to arrange a proper handover of your duties and
responsibilities (including clients and businesses) to another employee of
Accenture; or

(g)
to do or not do any combination of the above.

Communication in this clause will be taken to include communication in person,
by telephone, text message, email or other electronic communication, including
automatically generated "updates" to contacts via social networking or social
media sites.
You agree that, either at the start or during your period of notice, Accenture
may terminate your access to any of Accenture's IT or other communication
systems.
During any such period, you will continue to receive your full pay under this
Agreement and at Accenture's discretion, any benefits provided to you.
F6.2
During your notice period all other terms of your employment will continue
including, without limitation, your obligations of good faith, fidelity,
confidentiality, your fiduciary duties and all of your express and implied
obligations.

F6.3
You agree that any breach of the clauses above may not adequately be compensated
by an award of damages and any breach will entitle Accenture, in addition to any
other remedies available at law or in equity, to seek an injunction to restrain
you from committing any breach (or continuing to commit any breach).

F6.4
If requested by Accenture, you must also keep Accenture informed of your
whereabouts so that you can be called upon to perform any appropriate duties as
required by Accenture.


Singapore                        21

--------------------------------------------------------------------------------




Commencing work with a third party
F7
If you give Accenture notice of termination for the purpose of commencing work
with a third party, you must:

(a)
immediately upon giving notice disclose full details of this purpose so as to
enable Accenture to take steps to protect its business and to arrange the proper
hand over of your duties (including clients or customers and business) to
another employee;

(b)
comply with any directions given by Accenture for the purpose of giving effect
to (a) above; and

(c)
provide a copy of the restrictions in Annexure B to such third party at the time
of giving notice to Accenture.

The obligation set out in this clause is not intended to detract from your
general obligation to immediately disclose any conflict of interest to
Accenture.
Resignation from offices and payment of debts
F8
On termination however arising, on the commencement of notice pursuant to clause
F6.1, or at any time on request, you must:

(a)
at the request of the Board immediately resign any directorship or office you
may hold by virtue of your employment and in the event of your failure to do so,
Accenture is irrevocably authorised to appoint some person in your name to sign
and deliver that resignation(s) to the Board; and

(b)
immediately return all Accenture credit and debit cards, repay all outstanding
debts and loans due to Accenture, Accenture plc or any Affiliate and Accenture
is authorised to deduct from any monies due to you, other than salary, a sum in
repayment of all or any part of any such debts or loans.

Suitable alternative employment
F9.1
If, prior to or upon terminating your employment under this Agreement, Accenture
or any Affiliate offers you or procures an offer for you of suitable alternative
employment and you either accept this offer or reject this offer, you will not
be entitled to any notice of termination or any compensation for the same
(including a payment in lieu of notice) or any other termination or severance
payment, except for statutory leave entitlements.

F9.2
For the avoidance of any doubt, suitable alternative employment will include
(but is not limited to) employment on terms which are not less favourable in
aggregate than those set out in this Agreement and the position offered may
require you to be based in a location other than your home location.

Return of Accenture property, Confidential Information, etc
F10.1
On termination of your employment howsoever arising, or on the commencement of
notice pursuant to clause F6.1, or at any time on request, you must immediately:


Singapore                        22

--------------------------------------------------------------------------------




(a)
return to Accenture, Accenture plc and its Affiliates and Alliance Entities all
of their property, documents and Confidential Information in your possession or
control, which include (without limitation) all correspondence, emails,
documents (whether in hard copy or electronic form), computer disks, CD-Roms,
computer files, mobile telephones, laptop computers, and office keys or security
passes (Company Property), and you will not make any copies or extracts of these
items;

(b)
permanently destroy or otherwise delete all information or data belonging to, or
relating to Accenture, or an Affiliate, or a client, or a supplier, or an
Alliance Entity, or any of their employees, which is recorded in any other
property, medium or format in your possession, custody or control unless you
have been issued with a Hold Notice (as that term is defined in clause G5.3
below), in which case, you should retain the relevant information and inform
Accenture promptly of such Hold Notice in accordance with (c) below;

(c)
inform Accenture if you have been asked to preserve any documentation or
information pursuant to a Hold Notice.

Within 7 days of the date of termination of your employment or a request by
Accenture, you shall certify in writing to Accenture (in such format and manner
as Accenture may require) that you have fully complied with your obligations in
clauses F10.1(a) to (c) above.
A failure to return Company Property will entitle Accenture to withhold the
whole or any part of any salary or other sums due to you up to the replacement
value of the property not returned. You also agree that any breach of the
clauses F10.1(a) to (c) may not adequately be compensated by an award of damages
and any breach will entitle Accenture, in addition to any other remedies
available at law or in equity, to seek an injunction to restrain you from
committing any breach (or continuing to commit any breach).
F10.2
On termination of your employment, or on the commencement of notice pursuant to
clause F6.1 above, or at any time at Accenture's request, you must:

1.
hand over any information, files or deliverables containing Accenture Personal
Data and Third Party Data (as those terms are defined in clause D4.2 above) or,
at Accenture's direction, upload those documents to a sharepoint;

2.
remove any personal data or any private communications or information relating
to you and your spouse/partner and dependents from the items to be returned
(i.e. Accenture mobiles, laptops, data sticks etc.) and to the extent that you
do not remove such information, you agree that Accenture or any Affiliate or any
Related Entity may use such information for its legitimate business purposes
(including without limitation for investigations, litigation and business
continuity) and in accordance with applicable data privacy laws; and

3.
not retain or copy any Accenture Personal Data or Third Party Data.

F10.3
After your employment, you must:


Singapore                        23

--------------------------------------------------------------------------------




(a)
not represent yourself as having any on-going relationship with Accenture or any
Affiliate or Related Entity;

(b)
subject to clause F6.1(b) above, update your social media profiles (for example,
Linkedin) and any other online presence to show cessation of employment and
affiliation with Accenture, and remove any links to external Accenture sites or
commentary;

(c)
not make or cause to be made (whether directly or indirectly) any derogatory
comments or statements about Accenture or any Affiliate or Related Entity or its
or their respective officers or employees, and

(d)
not make, or cause to be made (directly or indirectly), any statement or comment
to the press or other media concerning your employment with Accenture, or its
termination, or your resignation from any directorships or other offices with
Accenture or any Affiliate or Related Entity without Accenture's prior written
consent.

--------------------------------------------------------------------------------

G.
General Provisions

Entire agreement
G1.1
This Agreement constitutes the entire agreement relating to your employment and
supersedes all prior agreements, offers and representations whether oral or in
writing, in relation to your employment. You acknowledge that by entering into
this Agreement you have not relied on any representations or warranties (express
or implied) about its subject matter, except as provided in this Agreement.

G1.2
This Agreement must be read together with any applicable laws in your Location
of Employment. Applicable laws will prevail to the extent of any inconsistency,
and you must comply with any relevant and applicable laws as in force and as
amended from time to time. However, nothing in this Agreement incorporates such
laws.

Enforcement
G2
You agree that any breach of this Agreement may not adequately be compensated by
an award of damages and any breach will entitle Accenture, in addition to any
other remedies available at law or in equity, to seek an injunction to restrain
you from committing any breach (or continuing to commit any breach).

Invalid or unenforceable provisions
G3    If a provision of this Agreement is invalid or unenforceable in a
jurisdiction:
(a)
it is to be read down or severed in that jurisdiction to the extent of the
invalidity or unenforceability; and

(b)
that fact does not affect the validity or enforceability of that provision in
another jurisdiction or the remaining provisions.

Governing law

Singapore                        24

--------------------------------------------------------------------------------




G4
This Agreement is governed by and shall be construed in accordance with the laws
of the Republic of Singapore and the parties submit to the non-exclusive
jurisdiction of the Singapore courts.


Singapore                        25

--------------------------------------------------------------------------------




Interpretation
G5.1
References to Accenture in this Agreement include reference to its successors
and assigns.

G5.2
References to laws, policies, rules, regulations or guidelines in this Agreement
shall be taken to include references to any subsequent changes to the same, or
further or replacement laws, policies, rules, regulations or guidelines relating
to the same subject matter.

G5.3
Terms are defined in the body of this Agreement, or as otherwise set out below,
unless the context requires otherwise:

(a)
Accenture Competitor means any business which provides products, services or
advice which are or is similar to the products, services or advice provided by
Accenture or any Affiliate, including, but not limited to, the entities
identified in clause 10 of Annexure B or in any other document (whether
published on the Accenture Leadership Matters Data Base or otherwise) which is
notified by Accenture or any Affiliate to you as replacing such list from time
to time.

(b)
Affiliate means any entity, whether incorporated or not, that is Controlled by
or under common Control with Accenture plc, a company incorporated in Ireland
(or any successor thereto).

(c)
Agreement means this agreement and its annexures and schedules.

(d)
Alliance Entity means any Legal Entity (including a Related Body Corporate of
such Legal Entity), with whom Accenture and/or any Affiliate has entered into an
alliance agreement, joint venture agreement or any other legally binding
go-to-market agreement, resale agreement or any agreement to combine offerings,
products and/or services, or (without limiting the foregoing) any Legal Entity
in which Accenture and/or any Affiliate has an interest, whether or not a
Controlling interest; provided always that the term "Alliance Entity" shall not
include: (i) any Accenture Competitor, (ii) any contractor and/or sub-contractor
of Accenture and/or any Affiliate, and/or (iii) any sales, buying and/or
marketing agent of Accenture and/or any Affiliate.

(e)
Confidential Information includes (but is not limited to) the following in
relation to Accenture, any Affiliate, Related Entity or Alliance Entity or
otherwise as the context requires:

(i)
lists and databases of clients, including names of such clients;

(ii)
lists and databases of prospective clients whom Accenture or any Affiliate has
taken material steps to win business from, including names of such prospective
clients;

(iii)
confidential details of Accenture's and Affiliates' or any of their clients' or
suppliers' products and services;

(iv)
commercial or technical information or any other Knowledge Capital;

(v)
financial information and plans;


Singapore                        26

--------------------------------------------------------------------------------




(vi)
prices / pricing structures / hourly rates, including any discounts, terms of
credit and preferential terms;

(vii)
lists and databases of suppliers;

(viii)
any Personal Data (as defined in clause D4.2) belonging to Accenture or any
Affiliate or any client or business associate, affiliate or employee or
contractor of Accenture or its Affiliates;

(ix)
terms of business with clients, suppliers and Alliance Entities;

(x)
lists and databases of employees, officers and contractors;

(xi)
details of employees, officers and contractors, including but not limited to
their remuneration packages and terms of employment / engagement;

(xii)
object or source codes and computer software;

(xiii)
any proposals relating to the acquisition or disposal of a company or business
or any part thereof;

(xiv)
details of responses by Accenture or any Affiliate to any request for proposal
or tender for work (whether competitive or not), and of any contract
negotiations;

(xv)
Intellectual Property Rights or Inventions owned or developed by or licensed to
Accenture or its Affiliates or any of their clients or suppliers;

(xvi)
any document marked as "confidential" (or with a similar expression), or any
information or document which you have been told is confidential or which you
might reasonably expect Accenture or an Affiliate or client or supplier or the
relevant discloser would regard as confidential;

(xvii)
any information which has been given to Accenture or any Affiliate in confidence
by clients, suppliers or other third parties;

(xviii)
any of the foregoing which belongs, or which otherwise relates, to any past or
present Alliance Entity or to any Legal Entity that Accenture or any Affiliate
intends to make an Alliance Entity;

(ixx)
any business or strategic plans of Accenture or its Affiliates or any of their
clients or suppliers; and

(xx)
details of any agreement, arrangement or otherwise (whether formal or informal)
that Accenture, or any Affiliate, has entered into with any Alliance Entity.

(f)
Control (or variants of it) means the ability whether directly or indirectly to
direct the affairs of another by means of ownership, contract or otherwise.

(g)
Employment IPRs means Intellectual Property Rights created by you in the course
of your employment with Accenture (whether or not during working hours or using
Accenture premises or resources).


Singapore                        27

--------------------------------------------------------------------------------




(h)
Employment Inventions means any Invention which is made wholly or partially by
you at any time during the course of your employment with Accenture (whether or
not during working hours or using Accenture premises or resources, and whether
or not recorded in material form).

(i)
Group means Accenture, Accenture plc and the Affiliates.

(j)
Hold Notice means a directive issued by Accenture's internal or legal advisors
to certain employees to preserve special categories of documents and other
information in connection with reasonably anticipated or actual litigation, or
for other legal and/or regulatory reasons.

(k)
Intellectual Property Rights means patents, rights to Employment Inventions,
copyright and related rights, trade marks, trade names and domain names, rights
in get-up, goodwill and the right to sue for passing off, unfair competition
rights, rights in designs, rights in computer software, database rights,
topography rights, rights to use and preserve the confidentiality of information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply for and be granted), renewals or extensions of,
and rights to claim priority from, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world, and shall include all right, title, and interest in
any of the foregoing rights including all materials contained therein or
prepared therefrom.

(l)
Invention means any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium.

(m)
Knowledge Capital means any reports, documents, templates, studies, software
programs, delivery methods, specifications, business methods, tools,
methodologies, inventions, processes, techniques, analytical frameworks,
algorithms, know how and/or any other work product and materials, proprietary to
Accenture and/or any Affiliate which is used, by Accenture and/or Affiliate, to
perform services for its or their clients.

(n)
Legal Entity means any body corporate, branch partnership, joint venture or
unincorporated association or other organisation carrying on a trade or other
activity with or without a view to profit.

(o)
Portal means the Accenture policies website.

(p)
Related Body Corporate means a company which is a:

(i)
holding company of another body corporate; or

(ii)
subsidiary of another body corporate; or

(iii)
subsidiary of a holding company of another body corporate.

(q)
Related Entity means any Legal Entity with whom Accenture and/or any Affiliate
has entered into a joint venture agreement or any Legal Entity in which
Accenture and/or any Affiliate has an interest, whether or not a Controlling
interest; provided always that the term "Related Entity" shall


Singapore                        28

--------------------------------------------------------------------------------




not include: (i) any Accenture Competitor, (ii) any contractor and/or
sub-contractor of Accenture and/or any Affiliate, and/or (iii) any sales, buying
and/or marketing agent of Accenture and/or any Affiliate.
Exercise of discretion
G6
Where Accenture is given a discretion with respect to your employment (whether
pursuant to the terms of this Agreement or otherwise), that discretion will at
all times be a sole absolute and unfettered discretion and will not be affected
in any way by any express or implied term.

Variation of this Agreement
G7
This Agreement may not be varied unless agreed expressly in writing by the
parties.

Understanding of Agreement
G8
You acknowledge that you have had sufficient time to review the contents of this
Agreement and receive legal advice, and that you fully understand the contents
of this Agreement.





Executed as an Agreement


Signed on behalf of Accenture by:




_____________________________________________________
TEO LAY LIM
Country Managing Director






Signed by employee:




____________________________________________________
Print name:

Singapore                        29

--------------------------------------------------------------------------------




Date Signed:_________________________________________

Singapore                        30

--------------------------------------------------------------------------------




Annexure A
Compensation Summary

--------------------------------------------------------------------------------

Compensation Summary for [_____Name_____]
Please note that, in accordance with the terms of this Agreement, this
compensation may change from time to time at the sole, absolute and unfettered
discretion of Accenture.
Where this compensation summary refers to any bonus, Accenture retains a sole,
absolute and unfettered discretion as to whether or not to pay that bonus and,
if a decision to pay a bonus is made, as to what the amount of the bonus will
be. You will not have any vested or accrued right to any bonus amount. This will
not be affected by any policy, program or practice of Accenture or any Affiliate
and will not be affected by any express or implied term.
The compensation set out in this compensation summary is subject to all taxes
arising out of relevant taxation laws.
1.
Career Level

Your Career Level upon appointment is Member of the Global Management Committee.
2.
Cash Compensation

2.1.
Annual Base Compensation

Your Annual Base Compensation will be [________________] less relevant statutory
deductions.
2.2
Variable Pay

You will be eligible to participate in Accenture's Global Annual Bonus Program
as in place and as amended from time to time. Subject always to the rules of the
Program, Accenture determines payouts based on individual performance as well as
overall company performance, and the Compensation Committee has the authority to
approve all payments under this program to members of the Global Management
Committee.
As a guide (and where the relevant Program terms and conditions will always
prevail), to be eligible for Global Annual Bonus, you must be employed on August
31 (the last day of the fiscal year for which the bonus is declared).
Any Global Annual Bonus will be paid out at the end of the calendar year (i.e.
after December 1, in any given year) once your performance rating and company
performance for the fiscal year are known. The Compensation Committee has the
authority to establish final payout amounts after evaluating the achievement of
the earnings objectives and factors contributing to their achievement, as well
as individual performance.
3.
Global Management Committee Equity Programs

Equity compensation is an important part of Global Management Committee member
total rewards. All equity programs are subject to the terms and conditions of
Accenture' plcs policies, plans and programs, as amended from time to time.
Accenture plc retains a sole, absolute and unfettered discretion to vary these
plans, programs and policies at any time. All equity awards made to

Singapore                        31

--------------------------------------------------------------------------------




members of the Global Management Committee are subject to the review and
approval of the Compensation Committee.

Singapore                        32

--------------------------------------------------------------------------------




Annexure B
Post-Employment Restrictions

--------------------------------------------------------------------------------

Definitions
1.
In addition to the definitions already used in this Agreement, the following
definitions apply to this Annexure unless the context requires otherwise:

Associated Person means any representative, joint venture partner, or Related
Body Corporate of a Competitive Enterprise, Client or Prospective Client.
Client means any Person for or to whom:
(a)
any Group Member provides services or advice;

(b)
any Group Member or its predecessor has provided services or advice at any time
within the 12 month period prior to the Termination Date,

provided that a Person will not constitute a Client unless:
(i)
you have had material contact or dealings with that Person at any time during
the 12 months prior to the Termination Date;

(ii)
you have developed a direct or indirect influence over that Person as a result
of your employment or your association with any Group Member; or

(iii)
you have gained access to Confidential Information or sensitive business
information during the course of your employment which may assist you in
obtaining orders, custom or business from that Person.

Competitive Enterprise means a Person (including yourself) that engages in, or
owns or controls a significant interest in any entity that engages in, the
practice of supplying any products or services of the type:
(a)
which a Group Member was supplying, marketing or developing at or in the 12
months prior to the Termination Date; and

(b)
which you performed or had any material involvement in during the period of 12
months prior to the Termination Date,

and includes the entities referred to in clause 10 together with such other
entities as Accenture may on reasonable grounds and from time to time identify
as a Competitive Enterprise provided that and not before you are notified that
Accenture regards each other entity as a Competitive Enterprise. However, the
definition of Competitive Enterprise will not include a Person who does not
compete with, and will not in the foreseeable future compete with, any Group
Member.
Consulting Services means the practice or supply of any services of the type
provided, marketed, developed or being developed by Accenture and any other

Singapore                        33

--------------------------------------------------------------------------------




Group Member during the 12 months prior to, at, or after the Termination Date
which:
(a)
you performed or had any material involvement in during the 12 months prior to
the Termination Date; or

(b)
you gained access to Confidential Information or sensitive business information
about during the course of your employment.

Contractor means any contractor of any Group Member as at the Termination Date
or who was a contractor of any Group Member within the period of 12 months
before the Termination Date and with whom you had any material contact or
dealings during the Term.
Employee means:
(a)
any employee, officer or agent of any Group Member as at the Termination Date or
who was an employee, officer or agent of any Group Member within the period of
12 months before the Termination Date;

(b)
with whom you had any material contact or dealings during the 12 months before
the Termination Date; and

(c)
who satisfies any one of the following conditions:

(i)
the person has had material contact or dealings with or has a direct or indirect
influence over clients, customers, contractors or suppliers of any Group Member;

(ii)
the person was or is a member of the management team of any Group Member;

(iii)
the person was or is a senior member of the workforce of any Group Member,
responsible for finance, sales, marketing, research and development, information
technology, human resources, training or any other key area of the business of
any Group Member; or

(iv)
the person was or is a member of a team providing services to clients or
customers.

Employment Restraint Period means:
(a)
a period of 12 months from the Termination Date, but if that period causes a
restriction in clause 3 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:

(b)
a period of 6 months from the Termination Date, but if that period causes a
restriction in clause 3 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:

(c)
a period of 3 months from the Termination Date, but if that period causes a
restriction in clause 3 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:


Singapore                        34

--------------------------------------------------------------------------------




(d)
a period of 1 month from the Termination Date.

Group means Accenture, Accenture plc, the Affiliates and Related Entities.
Group Member means a member of the Group.
Person means any natural or legal person, firm, corporation, trust, partnership,
entity, business, enterprise or other organisation.
Prospective Client means any Person with whom any Group Member or its
predecessor has had any negotiations, or to whom any Group Member tendered for
the possible supply of Consulting Services or other services or advice within
the 12 months preceding the Termination Date provided that:
(a)
you have had material contact or dealings with that Person during the 12 months
preceding the Termination Date for or on behalf of a Group Member; or

(b)
you are aware of Confidential Information relating to the negotiations or
tender.

Relevant Territory means Singapore and the territory or territories within which
you actually worked, or in respect of which you were involved in providing
services to, during the 12 month period prior to the Termination Date. For the
avoidance of doubt, you hereby acknowledge the global nature of your appointment
with Accenture and that the scope of your work in the course of your employment
with Accenture may involve you working or providing services or being involved
in the provision of services in other territories outside of Singapore, whether
for the benefit of Accenture or any Group Member, or in the course of the
discharge of duties to a Client. Accordingly, Relevant Territory as defined will
include such other territory or territories outside of Singapore, provided that
you worked in or provided services in or were involved in the provision of
services in for the benefit of such territory or territories during the 12 month
period prior to the Termination Date. You further acknowledge that you could be
regarded as being involved in the provision of services in a Relevant Territory
even if you did not physically work in such Relevant Territory, as long as your
work efforts were directed towards or for the benefit of Accenture or any Group
Member, or in the course of the discharge of duties to a Client in such Relevant
Territory.
Restraint Period means:
(a)
a period of 12 months from the Termination Date, but if that period causes a
restriction in clause 2 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:

(b)
a period of 6 months from the Termination Date, but if that period causes a
restriction in clause 2 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:

(c)
a period of 3 months from the Termination Date, but if that period causes a
restriction in clause 2 to be held to be unenforceable by a court of competent
jurisdiction, then in respect of that restriction only:


Singapore                        35

--------------------------------------------------------------------------------




(d)
a period of 1 month from the Termination Date.

Solicit means to have any direct or indirect communication of any kind the
purpose or effect of which is to invite, advise, encourage or request any
Person, in any manner, to take or refrain from taking any action and regardless
of by whom it was initiated.
Supplier means any Person who:
(a)
supplied any Group Member with goods and/or services; or

(b)
was having discussions with any Group Member regarding becoming a supplier of
goods or services, within the 12 month period prior to the Termination Date,

provided that:
(i)
you have had material contact or dealings with that Person during the 12 months
preceding the Termination Date; or

(ii)
you are aware of Confidential Information regarding the Person.

Term means the period during which you have been employed or otherwise have
performed services for Accenture, any other Group Member and any of its or their
predecessors and/or any other entity associated with any of them.
Termination Date means the date on which your employment terminates for any
reason.
Restrained Activities
2.
You will not, without the written consent of Accenture, during the Term and
during the Restraint Period directly or indirectly, or through interposed
entities, or as sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, employee, member, consultant, independent
contractor or otherwise:

(a)
perform or provide in the Relevant Territory Consulting Services for or on
behalf of any:

(i)    Competitive Enterprise;
(ii)    Client;
(iii)    Prospective Client; or
(iv)    Associated Person;
(b)
Solicit, or assist any other Person, to Solicit, any Client or Prospective
Client for the purpose of performing or providing any Consulting Services;

(c)
accept a request from a Client or Prospective Client to provide any Consulting
Services;


Singapore                        36

--------------------------------------------------------------------------------




(d)
endeavour to entice a Client, Prospective Client, Alliance Entity or Supplier
away from any Group Member or interfere with or damage (or attempt to interfere
with or damage) any relationship between any Group Member and a Client,
Prospective Client, Alliance Entity or Supplier;

(e)
counsel, procure or otherwise assist any Person to do any of the acts referred
to in any of sub-clauses (a) to (d) above; or

(f)
at any time after the Termination Date represent yourself as being in any way
connected with or interested in the business of a Group Member.

3.
You will not, without the written consent of Accenture, during the Term and
during the Employment Restraint Period directly or indirectly, or through
interposed entities, or as sole proprietor, owner, employer, partner, principal,
investor, joint venturer, shareholder, employee, member, consultant, independent
contractor or otherwise Solicit, employ or otherwise engage, or assist any other
Person, to Solicit, employ, or otherwise engage in any capacity any Employee or
Contractor for the purpose of performing or providing Consulting Services, or
otherwise interfere with the relationship between a Group Member and an Employee
or Contractor.

Nothing in clauses 2 or 3 will limit the performance of Consulting Services by
you for or on behalf of any Group Member or any Person nominated by a Group
Member.
4.
As a payment for the restrictions set out in clauses 2 and 3, you will be paid a
gross amount, upon termination of the employment relationship, equal to 100% of
the Annual Base Compensation (as may be amended from time to time) as
established in Annexure A above (“Sum”). The Sum will be paid in two
instalments: the first one will be paid within 30 days from the Termination Date
and the second one will be paid within 30 days from the end of a period of 12
months from the Termination Date. You acknowledge that nothing in this clause 4
is a condition to your compliance with the restrictions set out in clauses 2 and
3 and that it shall not be a defence for your breach of clauses 2 or 3 that you
are willing to forgo payment of the Sum or any part thereof.

5.
As an essential part of this Agreement, in order to allow your fulfilment of the
post-employment restrictions set out in this Annexure B, you shall give prior
written notice to the Company, by way of a letter sent by recorded delivery,
concerning the activity that you will carry out during the period this Annexure
B is in force and every intended change or modification of it with the
indication of the place where the activity will be carried out and the name
(which includes your own) of the firm to the advantage of which the services are
rendered. This notice must reach the Company no later than the beginning of the
activity or its changing or modification.

6.
Without prejudice to the generality of clause 5, you further agree to
communicate, at the Company's request, the activity you will provide during the
period this Annexure B is in force within 6 working days from the receipt of the
request.


Singapore                        37

--------------------------------------------------------------------------------




Exceptions
7.
Nothing in clause 2 will preclude you from holding shares up to a maximum of 5%
in the outstanding publicly traded stock of a Competitive Enterprise or from
reasonable involvement in any professional or educational activity or body.


Singapore                        38

--------------------------------------------------------------------------------




Injunctive relief and other remedies
8.
You agree that any breach of clauses 2 or 3 may not adequately be compensated by
an award of damages and any breach will entitle Accenture, in addition to any
other remedies available at law or in equity, to seek an injunction to restrain
the committing of any breach (or continuing to commit any breach).

9.
You acknowledge and agree that Accenture’s remedy at law for any breach of the
covenants contained in this Agreement would be inadequate and that for any
breach of such covenants, Accenture shall, in addition to other remedies as may
be available to it at law or in equity, or as provided for in this Agreement, be
entitled to an injunction, restraining order, or other equitable relief, without
the necessity of posting a bond, restraining you from committing or continuing
to commit any breach of the covenants. You agree that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.

Severance
10.
Each restraint imposed by clauses 2 and 3 will be a separate, severable and
independent restraint with the intent by such stipulation that clauses 2 and 3
will in each relevant jurisdiction be as operative as the law permits in all its
various stated respects notwithstanding the fact that some word or words therein
contained may in one or more of those jurisdictions be determined to be void as
imposing an unreasonable restraint of trade (the fact of which does not affect
the validity or enforceability of the relevant provision in the remaining
provisions).

Waiver of Restrictions
11.
Accenture shall be entitled at its absolute discretion to waive compliance with
the restrictions set out in clauses 2 and 3 in writing at any time before or on
termination of employment.

Competitive Enterprises
12.     The following are Competitive Enterprises* as defined in clause 1:
[List of Competitors]


Extension of scope of protection to Affiliates and Related Entities
13.
In relation to each Affiliate and Related Entity, Accenture contracts as trustee
and agent for the benefit of each such Affiliate or Related Entity. You agree
that, if required to do so by Accenture, you will enter into covenants in the
same terms as those set out in this Annexure directly with all or any of such
Affiliates and Related Entities. If you fail within 7 days of receiving such a
request from Accenture to sign the necessary documents to give effect to this
clause, Accenture shall be entitled, and is hereby irrevocably and
unconditionally authorised by you, to execute all such documents as are required
to give effect to this clause on your behalf.






Singapore                        39